Title: To John Adams from Benjamin Rush, 19 February 1805
From: Rush, Benjamin
To: Adams, John



My much respected & dear friend
Philadelphia Feb: 19. 1805

Your letter of the 6th: instant revived a great many pleasant ideas in my mind. I have not forgotten—I cannot forget you. You and your excellent Mrs Adams often compose a subject of conversation by my fire side. We now and then meet with a traveler who has been at Quincy, from whom we hear with great pleasure, not only that you enjoy good health, but that you retain your usual good spirits, and that upon some Subjects, you are still facetious.
I have waited for some time for the publication of a new edition of my medical works (which has been unexpectedly delayed) to accompany them with a letter to request from you a more minute account of your health and happiness.
Many thanks to you for your kind inquiries After my family. My eldest Daughter is still happy with an excellent husband at montreal. My second Daughter visited her in 1803 where she was addressed by a Captain in the British Army. Both her parents objected to a conversation with him. Her Sister and Brother in law became intercessors for him, and we reluctantly submitted to his taking her from us in Feby: 1804. He appeared to be a man of uncommon worth. We were sometimes disposed to wish he were not so, that we might have had a good excuse for refusing him our Daughter. She is now with him at a remote post in upper Canada. They both say they are contented, and happy. We deplore her as lost to us—for life. They will soon sail for England.
My son John whom you honored with two Commissions left the navy after its reduction in 1802, and resumed the study of medicine. He graduated in June last, but soon afterwards lost his health, to recover which he went to South Carolina in October, where he will probably settle, & he says with far better prospects than he left in Philadelphia.
My second Son Richard is still studious. The hostility of our legislature to the bar, has rendered the progress of young Lawyers slow in business, but he expects soon to rise superior to the obstacles that have been thrown in their way.
By the second part of your letter, I am reminded of the answer of Sancho in Don Quixote when he was asked how he liked his governments “give me (said he) my shoes, and stockings.”—In like manner I feel disposed to reply to your questions relative to the present state of the United States—“give me my lancet, and gally pots.”—My children are often witness of my contrition for my Sacrifices, and of my shame for my zeal in the cause of our Country. Among the fatherly cautions, I deliver to them, none are expressed oftener, than the dangers of public, & the sin of party Spirit.
I live like a Stranger in my native state. My patients are my only acquaintances,—my books my only companions, and the members of my family, nearly my only friends. The odious opinions I have propagated representing the domestic origin of our American pestilence, have placed me permanently in the same situation in Philadelphia, that your political opinions placed you for a while in the year 1775. Linneaus in conversing one day with a Brother naturalist at Upsal pointed suddenly to some little boys whom he saw playing before his door, & said “These are our judges.” How consoling this reflection to those who have been the subjects of the injustice and cruelty of their contemporaries in their journey through life!
My dear Mrs Rush, and my son Richard unite in cordial and affectionate regards, to your Mrs Adams, and your Son Thomas with my Dear and much esteemed friend, your grateful and / affectionate friend
Benjn. Rush